DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims
Claim 1, in 8th line, after “mixing” and prior to “aluminosilicate-containing particulate waste material”, inserted --the--
Claim 1, in 8th line after “aluminosilicate-containing particulate waste material having” and prior to “temperature”, [[a]] is deleted, and in place, inserted --the--
	Claim 2 is cancelled.
Examiner’s Note: limitations of claim 2 were already added to the amended claim 1 in claim amendments, filed on 04/18/2022.
	Claim 3, in 2nd line, after “conveyed directly from” and prior to “source of production”, [[a]] is deleted and in place inserted --the--
Claim 3, in 2nd line, after “source of production of the waste material to” and prior to “site where the mixing”, [[a]] is deleted and in place inserted --the--
Claim 4, in 2nd line, after “wherein the waste material is conveyed to” and prior to “site where the mixing is performed”, [[a]] is deleted and in place inserted --the--
Claim 5, in 2nd line, after “the waste material to” and prior to “site where the mixing”, [[a]] is deleted and in place inserted --the--
Claim 8, in 2nd line, after “wherein” and prior to “source of production of the waste material”, [[a]] is deleted and in place inserted --the--
	Claim 9, in 1st line, after “m of” and prior to “source of production of the waste material”, [[a]] is deleted and in place inserted --the--
	Claim 19, in 2nd line, after “more of the metal oxide”, prior to “alkali” and “water soluble silicate”, inserted --the--
	Claim 20, in 1st line, after “wherein the water is obtained from” and prior to “source of production of the waste material”, [[a]] is deleted and in place inserted --the--
	Claim 24, in 2nd line, after “the shaped article is provided in” and prior to “form of pellets”, [[the]] is deleted and in place inserted --a--
	Claims 32-36, in 2nd lines, after “the mixture above” and prior to “temperature of about”, [[a]] is deleted and in place inserted --the--

Examiner’s Notes: all the above examiner’s amendments are for the purpose of modifying the claims to comply with the requirements of 35 U.S.C. 112(b).

Response to Amendment
	Claims 6-7, 10, 13, 15, 17, and 25-31 are cancelled.
	In view of the amendment, filed on 04/18/2022, the following objections/rejections are withdrawn from the previous office action, mailed on 11/01/2021.
Objection to claim 12
Rejection of claims 1, 8-9, 16, 18-19, 22-23, and 32-36 under 35 U.S.C. 103 as being unpatentable over Van Deventer (US 2009/0071374)
Rejection of claims 1-5, 8-9, 11-12, 14, 16, 18-24, and 32-36 under 35 U.S.C. 103 as being unpatentable over Howlett (US 5,718,857) in view of Daniellou et al. (US 2017/0226008)
Rejection of claims 1-5, 8-9, 11-12, 14, 16, 18-24, and 32-36 under 35 U.S.C. 103 as being unpatentable over Rahme (WO 94/13450) in view of Daniellou et al. (US 2017/0226008)

Response to Arguments
Applicant’s arguments, in remarks filed on 04/18/2022, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  All the previous rejections of claims have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 8-9, 11-12, 14, 16, 18-24, and 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest a process for producing a shaped article, as claimed in claim 1, comprising: obtaining, an aluminosilicate-containing particulate waste material produced by a combustion process from a source of production of an aluminosilicate-containing particulate waste material; conveying the aluminosilicate-containing particulate waste material directly from the source of production to a site where mixing is performed, whereby a temperature of
the aluminosilicate-containing particulate waste material does not fall to 25˚C or below; mixing aluminosilicate-containing particulate waste material having a temperature of higher than 25°C with a metal oxide, an alkali, a water soluble silicate and water to form a mixture; shaping the mixture; and curing the shaped mixture, whereby the shaped article is produced.
	The closest references of Van Deventer (US ‘374) and Daniellou et al. (US ‘008), Howlett (US ‘857), and Rahme (WO ‘450) fail to disclose conveying the aluminosilicate-containing particulate waste material directly from the source of production to a site where mixing is performed, whereby a temperature of the aluminosilicate-containing particulate waste material does not fall to 25˚C or below. Therefore, claims 1-5, 8-9, 11-12, 14, 16, 18-24, and 32-36 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        08/18/2022